Citation Nr: 1824923	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  12-00 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

2.  Entitlement to service connection for residuals of a left knee injury, to include degenerative joint disease.

3.  Entitlement to service connection for residuals of a right knee injury, to include degenerative joint disease.

4.  Entitlement to a disability rating in excess of 20 percent for left lower extremity sciatic radiculopathy.

5.  Entitlement to an initial compensable disability rating prior to September 2, 2008, and in excess of 10 percent thereafter, for residuals of a fracture of the right wrist navicular bone with degenerative joint disease.





REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2007 (wrist and knees), August 2008 (radiculopathy), and June 2009 (hearing loss) rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida; Decatur, Georgia; and St. Petersburg, Florida, respectively.  Jurisdiction has since been transferred to the RO in Atlanta, Georgia.

The Veteran provided testimony at hearings before personnel at the RO in June 2007 pertaining to the issues of entitlement to an increased rating for a right wrist condition and entitlement to service connection for bilateral knee conditions, and in November 2014 pertaining to the issue of an increased rating for left lower extremity sciatic radiculopathy.  The transcripts have been associated with the electronic claims file. 

In an August 2015 statement, the Veteran withdrew his request for a Board hearing and requested Board consideration of his claims based on the evidence of record.  Therefore, his request for a Board hearing is considered withdrawn and the Board may proceed with adjudication of the claims.  38 C.F.R. §§ 20.702(e), 20.704(e). 


The Board acknowledges that additional VA treatment records and VA examinations were associated with the claims file after the most recent January 2018 Supplemental Statement of the Case (SSOC).  With regard to the Veteran's bilateral hearing loss claim, these records are not pertinent to the claim and therefore, the Board may proceed with adjudication.  With regard to the Veteran's sciatic radiculopathy and right wrist disability claims, as the records do pertain to treatment and examination of the disabilities, remand for AOJ consideration in the first instance is required.  38 C.F.R. §§ 19.31, 20.1304(c).

The Board previously remanded the above issues, including entitlement to a disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine, in December 2015.  The RO issued a statement of the case (SOC) for the lumbar spine in February 2016 and the Veteran submitted a March 2016 VA Form 9, requesting a Board hearing on the matter.  As the Board hearing has not yet been held, the Board will not address the claim in this decision.  The remaining matters have since returned to the Board. 

The issues of entitlement to service connection for residuals of left and right knee injuries, to include degenerative joint disease, and entitlement to increased disability ratings for left lower extremity sciatic radiculopathy and residuals of a fracture of the right wrist navicular bone with degenerative joint disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

For the entire appeal period, audiometric examinations correspond to no greater than a Level II hearing loss for the right ear, and no greater than a Level II hearing loss for the left ear.



CONCLUSION OF LAW

The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1-4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C. 
§§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

      Duty to Notify

VA's duty to notify was satisfied by letter in September 2009.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required. 

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service VA and private treatment records, Social Security Administration (SSA) records, and lay statements have been associated with the record, to the extent they are available.  

The Veteran was afforded VA examinations in November 2008, November 2009, and May 2016 for his bilateral hearing loss.  The Board has carefully reviewed the VA examinations of record and finds that the examinations are adequate for purposes of rendering a decision in the instant appeal.

Pursuant to the December 2015 Board remand, SSA records were obtained and associated with the electronic claims file in December 2015.  In December 2015 and February 2016, the RO sent the Veteran letters requesting information to assist in obtaining complete private treatment records from Dr. P and Dr. M. M.  In February 2016, the Veteran submitted a statement indicating that private records from Dr. P. had been destroyed many years ago and no longer existed.  He further noted that all private treatments records from Dr. M. M. had already been obtained and associated with his claims file.  The RO readjudicated the Veteran's claims in a January 2018 SSOC.  As such, the Board finds that the RO substantially complied with the 2015 remand directives, to the extent possible, and no further action in this regard is warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the Veteran's claim.

II.  Entitlement to an Increased Rating

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is seeking an initial compensable disability rating for his service-connected bilateral hearing loss.  Specifically, the Veteran contends that his hearing loss is more severe than reflected by his assigned disability rating.  

By way of history, a June 2009 rating decision granted service connection for bilateral hearing loss with a noncompensable disability rating, effective June 28, 2007.  The Veteran submitted a timely NOD in August 2009 and was furnished with a SOC in October 2011.  The Veteran submitted a substantive appeal in December 2011.  

Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85, Tables VI, VII.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Table VI is used to determine the Roman numeric designation, based on test results consisting of puretone thresholds and Maryland CNC test speech discrimination scores.  The numeric designations are then applied to Table VII to determine the appropriate rating for hearing impairment.  Id.  

Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned (Table VIA).  This alternative method for rating hearing loss disability may be applied if the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are all at 55 decibels or higher, or if the puretone threshold at 1000 Hertz is 30 or less and at 2000 Hertz is 70 or more.  38 C.F.R. § 4.86.  Each ear is to be evaluated separately under this part of the regulations. 

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Following his claim for service connection, the Veteran was afforded a VA audiological examination in November 2008.  Puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
15
40
50
LEFT
20
30
45
50

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 31 decibels for the right ear and 36 decibels for the left ear.  Maryland CNC testing revealed speech recognition ability of 100 percent for both the right and left ears.

Applying the test results of the November 2008 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level I for the right ear and Level I for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable disability rating for the Veteran's service-connected bilateral hearing loss.  
38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

The Veteran was afforded another VA audiological examination in November 2009 in which air conduction and bone conduction studies were conducted.  Puretone thresholds of the air conduction study were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
55
50
60
65
LEFT
40
60
65
65

Puretone thresholds of the bone conduction study were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
40
55
55
LEFT
35
40
50
50

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 58 decibels for the right ear and 58 decibels for the left ear under the air conduction study and 45 decibels for the right ear and 44 decibels for the left ear under for the bone conduction study.  Maryland CNC testing revealed speech recognition ability of 96 percent for both the right and left ears.

Applying the air conduction study results of the November 2009 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level II for the right ear and Level II for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable disability rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

The November 2009 VA examiner indicated that the bone conduction study was better than the air conduction study in reflecting the Veteran's hearing loss.  However, applying the bone conduction study results to Table VI of the Rating Schedule results in a Roman numeric designation of Level I for the right ear and Level I for the left ear, and applying the Roman numeric designations to Table VII, the result is still a noncompensable disability rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VI, Table VII, Diagnostic Code 6100.  

The Veteran was again afforded a VA audiological examination in May 2016.  Puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
30
50
50
LEFT
25
30
55
50

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 39 decibels for the right ear and 40 decibels for the left ear.  Maryland CNC testing revealed speech recognition ability of 92 percent for the right ear and 94 percent for the left ear.

Applying the test results of the May 2016 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level I for the right ear and Level I for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable disability rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

The Board has carefully considered the Veteran's assertions and other lay statements of record and in no way discounts the Veteran's asserted difficulties or his assertions that his bilateral hearing loss should be rated higher.  However, the VA examinations were conducted in accordance with the requirements for a hearing impairment examination for VA purposes.  See 38 C.F.R. § 4.85(a) (2017).

The lay statements are both competent and credible in regard to reporting worsening hearing acuity and functional effects.  However, more probative of the degree of the disability are the results of testing prepared by skilled professionals because the schedular criteria are predicated on audiological findings rather than subjective reports of severity of hearing loss.  In essence, lay statements are of limited probative value.  As a layperson, the Veteran is competent to report difficulties with his hearing; however, he is not competent to assign particular speech recognition scores or puretone decibel readings to his current acuity problems.

Additionally, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C. § 1155; 38 C.F.R. 
§ 4.1.  

Accordingly, the Board finds that an initial compensable disability rating for bilateral hearing loss is not warranted.  The evidence preponderates against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C. 
§ 5107(b).


ORDER

Entitlement to an initial compensable disability rating for bilateral hearing loss is denied.


REMAND

The Veteran is seeking to establish service connection for residuals of left and right knee injuries, to include degenerative joint disease and is seeking entitlement to increased disability ratings for left lower extremity sciatic radiculopathy and residuals of a fracture of the right wrist navicular bone with degenerative joint disease.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claims.

The Board remanded the issues of entitlement to service connection for left and right knee conditions in December 2015, and the RO was instructed to schedule the Veteran for a VA knee examination.  The VA examiner was directed to identify current conditions of the bilateral knees.  With regard to the Veteran's right knee, the examiner was asked to determine whether any identified right knee condition was at least as likely as not related to active duty service, to include as a result of treatment for right knee pain in December 1975 or his history of parachuting.  With regard to the Veteran's left knee, the examiner was asked to determine whether any identified left knee conditions clearly and unmistakably pre-existed the Veteran's period of active duty service.  The examiner was directed to specifically address service treatment records reflecting a pre-service history of a trick knee, a history of a motor vehicle accident prior to service, and treatment for chondromalacia in June 1973.  If found to be preexisting, the examiner was directed to determine whether the Veteran's identified left knee conditions were aggravated by active duty service, to include the June 1973 treatment for chondromalacia, a January 1974 left knee injury from falling off a track vehicle in service, and his history of parachuting.  If the Veteran was not found to have a preexisting left knee condition, the examiner was directed to determine whether the Veteran had a left knee condition that had its onset during active duty service, to include as a result of the June 1973 treatment for chondromalacia, the January 1974 left knee injury from falling off a track vehicle, and his history of parachuting.  The examiner was specifically asked to consider a February 1978 private treatment record which noted the Veteran's complaints of pain, soreness and stiffness of the left knee with prior history of trauma and the assessment that the Veteran was probably developing a joint mouse or slipped cartilage. 

The Veteran was provided a VA examination for his knees in March 2016.  The VA examiner diagnosed the Veteran with bilateral knee strain and right knee meniscal tear.  X-rays revealed mild degenerative joint disease based on narrowing of the medial compartment cartilage.  The examiner opined that the Veteran's bilateral knee strains were less likely than not related to service, as the Veteran probably had strains of the knees due to overuse syndromes.  The examiner noted that the strains had resolved, as indicated by the minimal current symptoms, and the near normal examination and x-rays.  As for the right knee meniscus tear, the examiner opined that the meniscus tear was less likely than not related to service.  The examiner noted that the Veteran was diagnosed with the tear in 1978 and had knee surgery twice that year.  The examiner determined that this was an acute tear that was a fresh injury and not related to service, as knee strains would not lead to a meniscus tear without further injury.

Contrary to explicit instructions from both the Board and the RO, the examiner failed to address whether the Veteran's current knee conditions preexisted service.  Further, the examiner failed to discuss evidence specifically noted by the Board that warranted consideration from the examiner in forming the requested opinions.  Therefore addendum opinions are required to address these flaws.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  

Next, the Board notes that the Veteran was afforded a VA examination for his thoracolumbar spine in March 2018.  The VA examiner indicated that in addition to sciatic radiculopathy, the Veteran experienced femoral radiculopathy of the left lower extremity as well.  There was no indication of whether the Veteran's femoral radiculopathy was secondary to a service-connected disability and the examiner did not differentiate the symptoms of the sciatic and femoral radiculopathies, including the areas affected and the severity of each radiculopathy.  As such, remand is necessary to obtain an addendum medical opinion that clarifies the etiology of the Veteran's femoral radiculopathy and differentiates the symptoms and severity of each affected nerve.

Lastly, the Board notes that additional VA treatment records and VA examinations for the Veteran's thoracolumbar spine/radiculopathy and wrist disabilities have been associated with the claims file since the January 2018 SSOC.  Although the Veteran's substantive appeal was filed after February 2, 2013, these records were obtained by VA rather than the Veteran.  Therefore, there is no automatic waiver of AOJ review and remand for AOJ consideration in the first instance is required.  
38 C.F.R. §§ 19.31, 20.1304(c).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  After any records obtained have been associated with the evidentiary record, the Veteran's entire electronic claims file should be furnished to the VA examiner who conducted the March 2016 VA examination for the knees, or to another similarly qualified examiner, should that examiner prove unavailable.  The examination report must include a notation that this record review took place.  If, and only if, determined necessary by the VA examiner, the Veteran should be scheduled for another VA examination.  The examiner should provide an addendum opinion that addresses the following:

(a)  Determine whether the Veteran's left knee strain and/or degenerative joint disease clearly and unmistakably preexisted the Veteran's active duty service.  The examiner should specifically address service treatment records reflecting a history of a trick knee, a history of a motor vehicle accident prior to service, and treatment for chondromalacia in June 1973. 

(b)  If the Veteran's left knee strain and/or degenerative joint disease clearly and unmistakably preexisted the Veteran's active duty service, is there clear and unmistakable evidence that the preexisting condition did not undergo an increase in the underlying pathology during service, to include aggravation as a result of treatment for chondromalacia in June 1973, a left knee injury from falling off a track vehicle in January 1974, or from his history of parachuting?

If there was an increase in severity of a preexisting condition, was such increase clearly and unmistakably due to the natural progression of the disease or injury?

(c)  If the Veteran's left knee strain and/or degenerative joint disease did not clearly and unmistakably preexist the Veteran's active duty service, determine whether it is as least as likely as not (a 50 percent or greater probability) that the Veteran's left knee strain and/or degenerative joint disease had its onset during, or is otherwise related to, the Veteran's active duty service, to include as a result of treatment for chondromalacia in June 1973, a left knee injury from falling off a track vehicle in January 1974, or from his history of parachuting.  The examiner should specifically address the February 1978 private treatment record noting the Veteran's reports of pain, soreness, and stiffness of the left knee with prior history or trauma, and the assessment that the Veteran was probably developing a joint mouse or slipped cartilage.

(d)  Determine whether it is as least as likely as not (a 50 percent or greater probability) that the Veteran's right knee strain, degenerative joint disease, and/or meniscus tear had its onset during, or is otherwise related to, the Veteran's active duty service, to include as a result of the December 1975 treatment for right knee pain and his history of parachuting.

The complete rationale for all opinions should be set forth.  If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3.  After any records obtained have been associated with the evidentiary record, the Veteran's entire electronic claims file should be furnished to the VA examiner who conducted the March 2018 VA thoracolumbar spine/radiculopathy examination, or to another similarly qualified examiner, should that examiner prove unavailable.  The examination report must include a notation that this record review took place.  If, and only if, determined necessary by the VA examiner, the Veteran should be scheduled for another VA examination.  The examiner should provide an addendum opinion that addresses the following:

a)  Determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left lower extremity femoral radiculopathy is caused by a service-connected disability?

b)  If not, determine whether is it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left lower extremity femoral radiculopathy is aggravated by a service-connected disability?  If the examiner finds that the femoral radiculopathy was aggravated by a service-connected disability, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

c)  Differentiate the symptoms and severity of the Veteran's left lower extremity sciatic radiculopathy and his left lower extremity femoral radiculopathy.

A complete rationale for all opinions expressed and conclusions reached must be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claims should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, furnish the Veteran and his representative a SSOC considering all evidence placed in the claims file since the issuance of the January 2018 SSOC and return the case to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


